                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 SNOW SHOE REFRACTORIES LLC,                         No. 4:16-CV-02116
 as Administrator of SNOW SHOE
                                                     (Judge Brann)
 REFRACTORIES LLC PENSION
 PLAN FOR HOURLY EMPLOYEES,

                 Plaintiff.

        v.

 JOHN JUMPER, BRENT
 PORTERFIELD, AMERICAN
 INVESTMENTS FUND II, LLC, a
 Delaware limited liability company, and
 R. TRENT CURRY,

                 Defendants.

                                      ORDER

      AND NOW, this 21st day of February 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that the Motion

to Dismiss for Lack of Jurisdiction, ECF No. 98, filed by Defendant R. Trent Curry is

DENIED.

      Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), Defendant R. Trent

Curry SHALL ANSWER Plaintiff’s Complaint within fourteen (14) days of the date

of this Order.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge 
